Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 4, and 6-16 are currently pending
Claims 3 and 5 have been cancelled.
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but are not persuasive. 
Regarding independent claims 1 and 10, applicant argues the combined chamfer of Zhang is for performing a different function than that of the claimed invention. Examiner disagrees. As noted by applicant the purpose of the chamfer of Zhang is to prevent puncturing of the battery. This is the reason for combining as preventing puncturing the battery during the testing of Ciu in view of Xue would have been beneficial for testing to ensure failure was due to a faulty battery and not due to the design of the test apparatus. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, while Zhang does not teach the entire claimed invention, Zhang does teach the use of a chamfer and the motivation of preventing damage to the battery which is sufficient when combined with Cui in view of Xue to teach the claimed invention. Similarly applicant’s arguments that the technical problems of Zhang are not relevant to the testing of a soft-pack battery are not persuasive because these elements are not suggested as being taught by Zhang. Cui, Xue and Zhang are all analogous art as they are all in the same field of endeavor as the instant claims because they are each directly related to battery manufacturing and testing. One of 
Applicant further argues combining the chamfer of Zhang would render the testing system of Cui to be inoperable for its intended purpose because Cui has already specified a test system shape which includes unchamfered edges. Examiner disagrees. As shown in Fig 5b of Cui it is clear that adding a chamfer to the test head would not prevent compatibility with the battery under test. Further modifying the test head by Zhang as suggested in the rejection below would not render the test system of Ciu inoperable and examiner maintains the modifications required would be well within the abilities of one of ordinary skill in the art. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN102384854 as cited by applicant, machine translation used has been entered into the record) in view of Xue (CN106711512A) in view of Zhang (CN20683423U).
Regarding claim 1, Ciu teaches a battery test system (Fig 1, item 1), comprising: 
an extrusion apparatus (test head 21), configured to be disposed on a first surface of a battery (see [0029]); and 
a pressure apparatus (2) disposed above the extrusion apparatus (Fig 4), wherein the pressure apparatus is configured to apply a predetermined force to the battery in predetermined duration 
Ciu does not explicitly teach wherein the battery is a soft pack battery. 
Xue however teaches a similar system (Fig 1) including the pressure testing of soft pack batteries (see [0029]). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing of Ciu to include use with soft pack batteries of Xue in order to create a more robust test apparatus usable for more types of batteries.
Ciu in view of Xue does not explicitly teach wherein the side edge surface has a chamfer. 
Zhang however teaches a similar battery (Fig 1) including the use of chamfers (4) on the edges of metal surfaces when constructing a battery (Example 1).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the battery test system of Ciu in view of Xue to include the chamfered edges of Zhang in order to prevent cutting and puncturing of the battery which would prevent failures of the battery due to the sharp edges as suggested by Zhang (see [0015]).

Regarding claim 2, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1, and Ciu further teaches wherein the pressure apparatus is configured to descend at a predetermined speed to contact the extrusion apparatus (see [0038]).

Regarding claim 4, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1,  and Ciu further teaches wherein the extrusion apparatus is a batten, and a longitudinal section shape of the batten is square (Fig 5b, “5x5”), or triangular.



Regarding claim 8, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1, and Ciu further teaches comprising a data collection apparatus for collecting battery parameters of the battery, wherein the battery parameters comprise temperature and voltage of the battery (see [0029 and 0033]).

Regarding claim 9, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1, and Ciu further teaches comprising a carrying apparatus, wherein a second surface of the battery is configured to be disposed on the carrying apparatus (2a), and the second surface of the battery is opposite to the first surface of the battery (Fig 3 showing 21 and 2a opposing).

Regarding claim 10, Ciu teaches a battery test method (Figs 1-5 and [0008]), comprising: 
disposing an extrusion apparatus (test head 21) on a first surface of a battery (Fig 5b); and 
applying a predetermined force (by 2) to the extrusion apparatus through a pressure apparatus for a predetermined time to squeeze the battery (see [0038]); 
wherein a first surface of the extrusion apparatus configured to contact with the first surface of the battery is a substantially flat surface (shown in Fig 5b).
Ciu does not explicitly teach wherein the battery is a soft pack battery. 

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing method of Ciu to include use with soft pack batteries of Xue in order to create a more robust test method usable for more types of batteries. 
Ciu in view of Xue does not explicitly teach wherein the side edge surface has a chamfer. 
Zhang however teaches a similar battery method (Fig 1) including the use of chamfers (4) on the edges of metal surfaces when constructing a battery (Example 1).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the battery test method of Ciu in view of Xue to include the chamfered edges of Zhang in order to prevent cutting and puncturing of the battery which would prevent failures of the battery due to the sharp edges as suggested by Zhang (see [0015]).

Regarding claim 11, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 10, and Ciu further teaches wherein the step of applying a predetermined force to the extrusion apparatus through a pressure apparatus comprises: descending the pressure apparatus at a predetermined speed to contact the extrusion apparatus (see [0038]).

Regarding claim 13, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 10, and Ciu further teaches comprising: collecting battery parameters of the battery by a data collection apparatus, wherein the battery parameters comprise temperature and voltage of the battery (see [0029 and 0033]).



Regarding claim 16, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 10, and Ciu further teaches comprising: disposing a second surface of the battery on a carrying apparatus (2a), wherein the second surface of the battery is opposite to the first surface of the battery (Fig 3 showing 21 and 2a opposing).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Xue in view of Zhang in view of Liu (CN105334106A as cited by applicant, machine translation used has been entered into the record).
Regarding claim 12, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 11, but does not explicitly teach wherein the predetermined speed ranges from about 0.5 mm/s to about 100 mm/s.
Liu however teaches a similar battery test method (Fig 1 and [0008]) including wherein the predetermined speed ranges from about .5mm/s to about 100mm/s (see [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the tester of Ciu in view of Xue in view of Zhang to increase the speed of the tester in order to decrease the total test time resulting in higher throughput of the test method.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Xue in view of Zhang in view of Parker (5,491,420 previously cited by examiner).

Parker however teaches a similar system (Fig 6) including wherein the test apparatus is fastened to the first surface of the battery with a glue or fastening tape (Col 10 lines 15-24).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Ciu in view of Xue in view of Zhang to include the adhesive of Parker in order to better secure the battery to the test apparatus resulting in more consistent results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Xue in view of Zhang in view of Takeno (2009/0146663 as cited by applicant).
Regarding claim 15, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 13, but does not explicitly teach testing with a normal battery, and determining, by changing the predetermined force or the predetermined time, a critical value where battery parameters of the normal battery start to change.
Takeno however teaches a similar method (Fig 4) including testing with a normal battery (Fig 4, step S10 decide as non-defective), and determining, by changing the predetermined force or the predetermined time, a critical value where battery parameters of the normal battery start to change (Fig 6 showing the difference between a normal battery pattern 1 and different faulty batteries).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Ciu in view of Xue in view of Zhang to include the known good testing of Bradshaw in order to more accurately characterize battery abnormalities as suggested by Takeno (see [0058-0060]).

Conclusion
The following relevant art was found based on the updated search:
Liang (CN1889293) teaches the cathode sheet 1, 2 is respectively connected to the at least two tabs 4, tab 4 and tab 4 can be equidistantly arranged on the positive and negative plates 1, 2 or arranged at two ends on the positive and negative plates 1, 2, is reduced by 4 of the current amount of single tab. At the tab 4 and positive and negative plates 1, 2 connected with the aluminium-plastic film 5, can avoid contact between positive and negative plates 1, 2 to short. The edge of the positive plate is provided with a chamfer angle, making it possible to avoid positive plate 1 edge punctured diaphragm 3 is connected with the negative plate 2 to form a short circuit.
Liu (CN107317047) teaches a basal body part and partition part 10, top piece 11, shell dividing piece 12 and the spacer 13, wherein the tab member 10 which is two parallel rod-shaped structure; its front end is hook part. shell dividing piece 12 comprises two bent rectangular, wherein a bent rectangular a tab member 10 is, preferably, its lower side is chamfer structure to puncture-proof membrane. the top piece 11 from the upper connection dividing element 12 between the two housing. spacer 13 is a square structure set on the two tab dividing piece 10 between the regions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867